Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group III, claims 21 - 40 in the reply filed on 02/21/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the marking pen" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the solvent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims  33,  36  and  39:  It  is  not  possible  that  DMSO percentage is  larger than  polar aprotic  solvent  percentage. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation polar aprotic solvent(s) 65-85 percent, and the claim also recites DMSO (polar aprotic solvent) 70-80 percent which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 39 recites the broad recitation polar aprotic solvent(s) 65-85 percent, and the claim also recites 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 - 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20060106312, further in view of US4500321.
Regarding claims 21-36, US20060106312 discloses marking skin in a target area ( legs) using a marking device such as a pen for a medical procedure for  a patient such as marking skin during an ultrasound examination([0002]).The ink may be any non-toxic 
But  it  is  silent  about the  specific  ink  composition  as  applicants set  forth  in the claims.
US4500321 discloses that a storage-stable concentrated fluid dye compositions of water-soluble dyes, wherein an aqueous solution or suspension which, contains 10 to 60% by weight of at least one anionic dye and 15 to 85% by weight of a water-miscible solvent such as  N-methylpyrrolidone or DMSO, with or without 5-50% of  water (claims 1 and  15;  col. 6, line 36; col. 7,  lines 42-53). Thus, the  concentrated  fluid  composition can comprise  10%  of  dye, 85% of  solvent such  as  DMSO or  N-methylpyrrolidone and  5%  of  water. N-Methylpyrrolidone, which is a polar aprotic 
Thus, it  would  have  been  obvious  to one  of  ordinary  skill in art  before the  invention  was  made  to  use  the  ink  in the  pen  as applicant set forth in the  claims motivated  by the  fact  that US20060106312 discloses in [0024] that the pen are any type of dispensing devices such as fountain pens, ball point pens, liquid droppers, sprays, brushes, sponge, labels and the pen may use any type of substance capable of marking skin such as ink and  US4500321 discloses  that the  ink  composition  is  suitable  for  spraying (col. 12 . lines 25-35)
Furthermore, for  the 1:1 ratio  of  the  water  to  polar  aprotic solvent:  When faced with a mixture, one of ordinary skill in the art would be motivated by common 
 Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It   would  be  within  one  ordinary  skill  in the  art   to  dilute the  concentrated dye  without causing the dye to precipitate or causing other inhomogeneities.  
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731